Case 0:19-cv-63164-BB Document 32 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-63164-BLOOM/Valle

 LANETTE BRYAN,

        Plaintiff,

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security Administration,

       Defendant.
 ________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATIONS

        THIS CAUSE is before the Court upon Plaintiff Lanette Bryan’s (“Plaintiff”) Motion for

 Summary Judgment, ECF No. [27] (“Plaintiff’s Motion”), and Defendant Andrew Saul’s, as

 Acting Commissioner of the Social Security Administration, (“Defendant”) Motion for Summary

 Judgment, ECF No. [28] (“Defendant’s Motion”). In this case, Plaintiff seeks judicial review of a

 final decision of the Commissioner of the Social Security Administration, which denied Plaintiff’s

 application for disability insurance benefits and supplemental social security income under the

 Social Security Act, 42 U.S.C. § 401, et seq. See ECF No. [1].

        This case was referred to the Honorable Alicia O. Valle, United States Magistrate Judge,

 for a ruling on all pre-trial, non-dispositive matters, and a report and recommendation on any

 dispositive matters, pursuant to 28 U.S.C. § 636 and Local Magistrate Judge Rule 1. ECF No. [19].

 On February 6, 2021, Judge Valle issued her Report and Recommendations recommending that

 Plaintiff’s Motion be denied, and she recommended that Defendant’s Motion be granted. ECF No.

 [31] (“Report”). The Report further advised the parties that any objections to the Report were due
Case 0:19-cv-63164-BB Document 32 Entered on FLSD Docket 02/23/2021 Page 2 of 2

                                                               Case No. 19-cv-63164-BLOOM/Valle


 within fourteen days of being served with a copy. Id. at 28; see also 28 U.S.C. § 636(b)(1)(C)

 (“Within fourteen days after being served with a copy [of a report and recommendations], any

 party may serve and file written objections . . . as provided by rules of court.”). To date, neither

 party has filed objections to the Report, nor have they sought additional time within which to file

 objections.

        The Court has nevertheless conducted a de novo review of the Report, the record in this

 case and the applicable law, and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287,

 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon careful review, the Court finds

 Magistrate Judge Valle’s Report to be well-reasoned and correct. The Court agrees with the

 analysis in the Report and concludes that Plaintiff’s Motion should be denied, and Defendant’s

 Motion should be granted for the reasons set forth therein.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Judge Valle’s Report, ECF No. [31], is ADOPTED.

               2. Plaintiff’s Motion for Summary Judgment, ECF No. [27], is DENIED.

               3. Defendant’s Motion for Summary Judgment, ECF No. [28], is GRANTED.

               4. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 23, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Alicia O. Valle

 Counsel of Record



                                                  2
